Citation Nr: 1110613	
Decision Date: 03/17/11    Archive Date: 03/30/11

DOCKET NO.  08-28 472	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss. 

2.  Entitlement to service connection for thyroid condition. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A.M. Ivory, Associate Counsel

INTRODUCTION

The Veteran had active military service from December 1984 to September 1994. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision by the Department of Veterans' Affairs (VA) Regional Office (RO) in Detroit, Michigan.  In pertinent part of the January 2007 decision, the RO denied service connection for hearing loss and a thyroid condition.

The Veteran testified before the undersigned Acting Veterans Law Judge in August 2010.  At the hearing the Veteran submitted additional medical evidence with a waiver of initial RO jurisdiction.  The Board has accepted this additional evidence for inclusion into the record on appeal.  See 38 C.F.R. § 20.800.  

At the Veteran's August 2010 hearing the Veteran withdrew the issues of service connection for bilateral heel spurs, service connection for right hand bone cysts, and service connection for a rapid heartbeat secondary to thyroid problems.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2010).  


FINDINGS OF FACT

1.  The Veteran's bilateral hearing loss is shown as likely as not to be due to the exposure to loud noise during her period of active service.  

3.  The Veteran's thyroid condition is shown as likely as not to be due her military service
.  
CONCLUSIONS OF LAW

1.  Extending the benefit of the doubt to the Veteran, disability manifested by hearing loss is due to disease or injury that was incurred in active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.385 (2010).  

2.  Extending the benefit of the doubt to the Veteran, disability manifested by thyroid condition is due to disease or injury that was incurred in active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2010); 38 C.F.R. § 3.303 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  Here the decision below is granting in full the benefits sought on appeal.  Accordingly, even assuming that an error was committed with respect to the duty to notify or the duty to assist, such error was harmless and will not be further discussed. 

II. Analysis

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during a veteran's active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

In order to prevail on the issue of service connection there must be: medical evidence of a current disability; medical evidence, or in some cases lay evidence, of in-service occurrence or aggravation of a disease or injury; and, medical evidence of a nexus between an in-service disease or injury and the current disability.   Hickson v. West, 12 Vet. App. 247, 253 (1999); Pond v. West, 12 Vet. App. 341, 346 (1999).  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Bilateral Hearing Loss

The Veteran's service treatment records revealed that in January 1990 the Veteran was seen for problems with her hearing and distinguishing words in both ears for the past 3 years.  The Veteran's in-service audiograms also show a decrease in her hearing.  At her December 1984 enlistment examination her audiometry results for her right ear were 10 decibels at 500 Hertz, 0 decibels at 1000 Hertz, 0 decibels at 2000 Hertz, 0 decibels at 3000 Hertz, 10 decibels at 4000 Hertz, and 25 decibels at 6000 Hertz.  The audiometry results for the Veteran's left ear were 10 decibels at 500 Hertz, 0 decibels at 1000 Hertz, 0 decibels at 2000 Hertz, 0 decibels at 3000 Hertz, 5 decibels at 4000 Hertz, and 15 decibels at 6000 Hertz.  In June 1992 the Veteran's audiometry results for her right ear were 20 decibels at 500 Hertz, 10 decibels at 1000 Hertz, 5 decibels at 2000 Hertz, 5 decibels at 3000 Hertz, 15 decibels at 4000 Hertz, and 20 decibels at 6000 Hertz.  The audiometry results for the Veteran's left ear were 30 decibels at 500 Hertz, 15 decibels at 1000 Hertz, 10 decibels at 2000 Hertz, 5 decibels at 3000 Hertz, 15 decibels at 4000 Hertz, and 30 decibels at 6000 Hertz.  

As a result of the June 1992 audiogram her baseline was reestablished.  Therefore, the Board finds that based on the Veteran's audiograms she experienced a decrease in her auditory threshold during service.

The Board notes that for the purpose of applying the laws administered by VA, impaired hearing will be considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or, when the auditory thresholds for at least three of those frequencies are 26 decibels or greater; or, when speech recognition scores using the Maryland CNC test are less than 94 percent.  38 C.F.R. § 3.385.

The Board finds that the Veteran does not meet the VA standards for hearing loss based on audiometric thresholds.  At the Veteran's February 2010 VA examination it was noted that the Veteran's audiometry results for the Veteran's right ear was 10 decibels at 500 Hertz, 10 decibels at 1000 Hertz, 0 decibels at 2000 Hertz, 25 decibels at 3000 Hertz, and 25 decibels at 4000 Hertz.  The audiometry results for the Veteran's left ear was 5 decibels at 500 Hertz, 10 decibels at 1000 Hertz, 10 decibels at 2000 Hertz, 15 decibels at 3000 Hertz, and 20 decibels at 4000 Hertz.  

The Board finds that though the Veteran does not meet the VA standards for hearing loss based on audiometric thresholds she still meets the criteria for bilateral hearing loss since her speech recognition scores using the Maryland CNC test are less than 94 percent.  In November 2009 she was diagnosed by her private audiologist with significant right ear deficit and speech recognition scores for the right ear of 70 percent and 90 percent for the left ear.  In August 2010 the Veteran's private audiologist stated that though the Veteran's October 2009 last audiogram revealed normal tone testing she had diminished speech recognition scores of 50 percent on the right side and 62 percent on the left side.  She was diagnosed with an auditory processing disorder and problems with difficulty understanding speech in noisy situations.  The Veteran's private audiology records revealed that she was trying to obtain an FM receiver in order to be able to understand people.   The Board notes that the November 2009 and August 2010 speech recognition scores decreased since her January 2006 VA examination when they were found to be 96 percent in the right ear and 96 percent in the left ear.  At the February 2010 VA examination it was noted that the Veteran's speech recognition scores could not be evaluated.  The examiner's report reads as follows:

		only pure tone results should be used to evaluate hearing 
      loss for compensation purposes; speech discrimination 
      testing has been deemed invalid.

The Board finds that though the Veteran's speech recognition scores did not meet the criteria in January 2006 and could not be evaluated in February 2010 there is private audiological evidence that the Veteran's bilateral hearing meets the standards under 38 C.F.R. § 3.385.

Though the Veteran meets the criteria for bilateral hearing loss the Veteran also needs a medical nexus that relates her current diagnosis of bilateral hearing loss to her military service.  The February 2010  VA examiner stated that it was less likely as not that the Veteran's hearing loss was related to military noise exposure since there was no scientific basis for delayed onset of noise induced hearing loss.  In November 2009 the Veteran's private audiologist stated that the overall pattern of results is consistent with auditory processing disorder, characterized by a deficit in dichotic listening.  In January 2009 the Veteran's private audiologist stated that some of the Veteran's previous service treatment records were reviewed and that there was no clear cause of ear pain but the complaints that dealt with the difficulty in understanding words were symptoms that would be consistent with auditory processing disorder.  It was further opined that though it was not clear when her symptoms started there is some evidence that they were present when she was in her unit since she had difficulty understanding without an obvious cause.  

As noted above, the file contains conflicting medical opinion regarding the question of whether the Veteran's hearing disorder is related to active service.  It is the Board's duty to assess the credibility and probative value of evidence, and, provided that it offers an adequate statement of reasons or bases, the Board may favor one medical opinion over another.  Owens v. Brown, 7 Vet. App. 429, 433 (1995).  

In this case, both the VA examiners and the Veteran's private audiologist gave detailed opinion and reviewed the Veteran's service treatment records for the basis of their opinions.  In sum, the competent but conflicting medical opinions are of relative equipoise. 

The Veteran testified before the Board that her hearing loss began in the military and she complained about understanding the words and tones.  She stated that she kept failing tests and having follow up hearing tests.  The Board points out that the Veteran is competent to describe her exposure to loud sounds, and she is also competent to testify as to her experience of hearing loss in service and after service.  See Charles v. Principi, 16 Vet. App. 370 (2002).  Additionally, the Board finds that in this case, a layperson is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); (Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  Throughout the course of her communications with VA, the Veteran has consistently maintained that her hearing loss began in service; the Board finds that her consistency credible.  

After careful review of the record, and in giving considerable weight to the Veteran's credible statements and the findings shown on private and VA treatment records, and giving the benefit of any doubt to the Veteran, the Board finds the evidence for and against the claim to be at least in approximate balance.  Under such circumstances, resolution of all reasonable doubt shall be in the Veteran's favor.  Consequently, the Board concludes that service connection for bilateral hearing loss is warranted.

Thyroid Condition

The Veteran's service treatment records do not reveal any diagnosis or treatment of a thyroid condition during service.   

The Veteran was diagnosed with a thyroid condition in 1999 at a private hospital and her treatment records revealed continuous treatment since diagnosis.  The only opinion of record is from the Veteran's June 2006 VA examination.  The Veteran told the VA examiner that she had thyroid problems since service and was told that she had a goiter.  The VA examiner stated that although he was unable to locate medical records documenting a diagnosis in her service medical records it was as likely as not that the Veteran's hypothyroidism was present since based on the history given by the Veteran. 

A claimant is entitled to service connection where he/she submits supportable competent evidence of in-service nexus that is not rebutted by other medical opinion of record.  Hanson v. Derwinski, 1 Vet. App. 512 (1991).

The findings of a physician are medical conclusions that the Board cannot ignore or disregard.  Willis v. Derwinski, 1 Vet. App. 66 (1991).  However, the Board is free to assess medical evidence and is not obligated to accept a physician's opinion.  Wilson v. Derwinski, 2 Vet. App 614 (1992).

A mere transcription of lay history, unenhanced by any additional medical comment by the transcriber, does not become competent medical evidence merely because the transcriber is a medical professional.  LeShore v. Brown, 8 Vet. App. 406, 409 (1995); see also Reonal v. Brown, 5 Vet. App. 458, 461 (1993) and Elkins v. Brown, 5 Vet. App. 474, 478 (1993).  However, the Board cannot discount medical opinion solely because it is based on history provided by the veteran without also evaluating the credibility and weight of the history upon which the opinion is predicated.  Kowalski v. Nicholson, 19 Vet. App. 171 (2005).  Further, the Board may not remand for VA medical opinion solely to controvert otherwise uncontroverted medical evidence favoring the appellant.  See Mariano v. Principi, 17 Vet. App. 305 (2003), and Kowalski v. Nicholson, 19 Vet. App. 171 (2005).

The Board finds the throughout the pendency of the appeal, including her testimony and in her treatment records, the Veteran has always asserted her thyroid disorder is related to her military service.  The Board has no reason to question the Veteran's credibility, and the competent and uncontroverted medical opinion of record asserts that service connection is warranted.

After careful review of the record, and in giving considerable weight to the Veteran's credible statements and the one opinion of record, and giving the benefit of any doubt to the Veteran, the Board finds that resolution of all reasonable doubt shall be in the Veteran's favor.  Consequently, the Board concludes that service connection for a thyroid condition is warranted.


ORDER

Service connection for bilateral hearing loss is granted. 

Service connection for a thyroid condition is granted. 



____________________________________________
JOHN H. NILON
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


